Per Curiam.
This is an original proceeding by John Kniess, an inmate of the State Prison there serving a prison sentence after having been chárged and convicted of the crime of robbery.
After his commitment to the State Prison the relator petitioned the respondent district court of Yellowstone County for a writ of error coram nobis, which petition was denied and the proceedings dismissed. Relator here claims that in denying his petition for the writ and in dismissing the proceeding the district court committed error, but the petition and record filed in this court fails to show such error and accordingly this proceeding is ordered dismissed.